[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: DEFENDANTS SECURITY NATIONAL PARTNERS' AND DAVIDL. GUSSAK'S MOTION TO DISMISS (DOCKET ENTRY NO. 102)
On August 18, 1997, the defendants, Security National Partners and David L. Gussak, moved to dismiss the instant action on the ground that service of process was improper. The defendants, however, did not file a memorandum of law in support of their motion.
Practice Book 143 provides, in pertinent part: "The motion to dismiss shall be used to assert . . . (4) insufficiency of process and (5) insufficiency of service of process. This motionshall always be filed with a supporting memorandum oflaw . . . ." (Emphasis added.) The language of Practice Book § 143 is mandatory and therefore requires a denial of a motion to dismiss not accompanied by a memorandum of law. SeeOppel v. Maguire Group, Inc., Superior Court, judicial district of New Haven at New Haven, Docket No. 348546 (October 29, 1993 Zoarski, J.) ("[t]the language of Practice Book §§ 143 and 2041 requires a denial of a motion to dismiss where a memorandum of law in support of the motion is not filed"). Accordingly, the defendants' motion to dismiss is denied.
WEST, J.